April 2, 2014Securities and Exchange CommissionOffice of Filings and Information Servicestreet, NEWashington, DC 20549RE:Dreyfus Short Duration Bond Fund1933 Act File No.: 33-96341940 Act File No.: 811-4888CIK No.: 0000804887Ladies and Gentlemen:Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of Prospectus that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 38 to the Registration Statement, electronically filed with the Securities and Exchange Commission on March 27, 2014.Please address any comments or questions to my attention at 212-922-7272.Sincerely,/s/ Ana MungoAna MungoParalegal
